ACCEPTED
                                                                                       03-16-00257-CR
                                                                                             14441292
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 12/23/2016 1:56:51 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                  IN THE THIRD COURT OF APPEALS
                      FOR THE STATE OF TEXAS
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
DARA LLORENS                                                   12/23/2016 1:56:51 PM
                                                                   JEFFREY D. KYLE
V.                                                   NO.   3-16-00257-CRClerk


THE STATE OF TEXAS

                 APPELLANT’S SECOND MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

        COMES NOW, Dara Llorens, by and through her attorney of record,

Karen Oprea, and files this her Second Motion for Extension of Time to File

Brief and in support thereof, would show the Court the following:

                                       I.

        That the above-styled and numbered cause is styled The State of Texas

v. Dara Llorens, Cause Number D-1-DC-14-301967 in the 390th Judicial

District Court of Travis County, Texas. Appellant was sentenced on April 1,

2016.

                                      II.

        Appellant was convicted of the offense of interference with child

custody and kidnapping, and punishment was assessed at six (6) years.

                                      III.

        Notice of appeal was filed on April 19, 2016. The reporter’s record was
                                       1
filed on September 22, 2016, and the clerk’s record was filed on May 31,

2016. Appellant’s Brief is due to be filed on December 23, 2016.

                                      IV.

       This is Appellant’s second motion for extension of time to file her brief.

Appellant respectfully requests a fourteen day extension of time to file the

brief, which would make such brief due on Friday, January 6, 2017.

                                       V.

       The undersigned attorney has been working diligently on this case and

is close to completing Appellant’s brief. She will finish the brief immediately

after the holiday weekend. Counsel asks that she be given an additional 14

days to complete Appellant’s brief. She asks that this extension be granted so

that she may effectively represent Appellant and so that justice may be done

in this case.

                                        Respectfully submitted,

                                        /s/ Karen E. Oprea
                                        KAREN E. OPREA
                                        The Law Office of Oprea & Weber
                                        510 N. IH35
                                        AUSTIN, TEXAS 78702
                                        (512) 485-3003
                                        (512) 597-1658 (Fax)
                                        SBN: #24090307
                                        ATTORNEY FOR MS. DARA
                                        LLORENS (COURT-APPOINTED)



                                       2
                     CERTIFICATE OF COMPLIANCE

        I hereby certify that this motion was computer generated and contains

397 words, as calculated by the word count function on my computer.

                                                /s/ Karen E. Oprea
                                                KAREN E. OPREA




                       CERTIFICATE OF SERVICE

        I, Karen E. Oprea, hereby certify that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time to File Brief was sent by

email     to   the   Travis    County       District   Attorney’s    Office   at

appellatetcda@traviscountytx.gov, on this 23rd day of December, 2016.

                                                /s/ Karen E. Oprea
                                                KAREN E. OPREA




                                        3